 Case 1:17-cr-00111-RJL Document 22-1 Filed 11/02/18 Page 1 of 4




EXHIBIT A
                 Case 1:17-cr-00111-RJL Document 22-1 Filed 11/02/18 Page 2 of 4


 PROB 72
(Rev.02/16)


                                     UNIrro Srerps DlsrRrcr Counr
                                                                      for the
                                                              District of Columbia

                                         DECLARATION OF VICTIM LOSSES


                                 UNITED STATES                      )
                                                                    )
                                                                    )     Case   No.        1:17CR001 I I -00i
                                                                    )
                                 Alexander Gulino
                                                                    )


           I, Neiman Marcus                                 . residi ng at 1201 Elm S t. Suite 2 906. Dallas TX 75270
 in the city  (or county) of         Tx                                  in the state of Texas
 am a victim in the above    referenced case, and I believe that  I am  entitled to restitution in the total amount of
 $ 298,147.38


 My specific    losses es a result   ofthis offense are summarized       as follows:. (attach aMtionol Poges ifneeded)
 Over the course of a three year period we identified fictitious retums that Mr. Gulino had processed using legitimate
 customer sale information to convert into cash retums for his ovm personal gain. ln total we identified 522
                                                                                                                   transactions
                                                                      them from    suspicion.  Mr  Gulino  used his position of
 over the three year period that wer€ structured in a way to conceal
 trust and access to investigative systems to identiS legitimale customer  transactions  that  were  older and originally  rung
 by associates that were at the present time terminated. This allowed him    to ring these fictitious retums  without  worry
 that customers would show up to retum the merchandise and that no associates would ask questiors.


 tr   I have been comDensated by insurance or another source with respect to all or a ponion ofmy losses in the amount
  of$     n IA           . The name and address of my insurance company and the claim number for this loss are as
  follows
 N/A




  As a result ofthis offense, I have:     (check all that   owl))
       become insolvent;
       filed for bankmptcy under the Bankruptcy Code (title I l, United States Code);
       suffered substantial loss ofa retirement, educatioq or other savings or investment fund;
  n    made substantial changes to my employment (such a postponing retirement plans);
       made substantial changes to my living arrangements (such as relocating to a less exPensive home);
       suffered substantial harm to my ability to obtain credil

              I declare, under penalty ofperjury, that the foregoing is true and correcl



  Date executed: l0-5-2018
                                                                                       ,L
       Case 1:17-cr-00111-RJL Document 22-1 Filed 11/02/18 Page 3 of 4




        YICTIM IMPACT STATEMENT for Alexander                                        Gulino           1:17CR00111'001


I have been in the Loss Prevention field for over 25 years and have seen many things over that
time. I have been involved in countless investigations related to Loss Prevention professionals
engaging in dishonest activity. with each and every one there has been a feeling of betrayal as
they were trusted to watch the store and investigate dishonesty. Over the years I developed the
ability to separatr myself from taking anything personally as most people in my position do. In
fact I felt that I had gotten immune to the point that I wouldn't take any situation personal ever
again. This situation involving Sandy has changed that perception. Although Neiman Marcus
may be viewed as a big business, we are, and always have had a small community feel. Within
the Loss Prevention organization I would say we are a small family. When I started with
Neiman Marcus in the Tyson's Corner location, I was sent to Sandy to train. I looked up to him
as a  mentor. He was one of out most tenured managers. He was looked up to by his peers, the
store team, and by local law enforcement. As I moved around and ultimately upward in the
company I always kept in touch with Sandy. we would talk about our kids, our personal lives,
life in general. when I became the regional over Sandy' store I was thrilled that he was there.
He was a trusted, tenured manager whom I could rely upon. I often bounced ideas off of him
and respected his opinion. I trusted him so much that I relied upon him to help with
investigations related to Loss Prevention personnel at local stores when they came up. He
helped with the investigations, surveillance, interviews, and with local law enforcement. He
was             a           staple in                        our            Loss               Prevention                departrnent'
When we came actoss the pattern of dishonesty that Sandy had engaged in    I was stunned. The
total frequency and dollar amount of the transactions   were    stunning, but the lenghs and
manipulation that went into ringing them was something we had never seen. Sandy used his
position and access to investigative systems and carried out this manipulation for years
undetected. He purposety manipulated the camera system to avoid detection and used his
access to our confidential investigative systems to identifr transactions for the purposes of
ringing fictitious retums that would not cause suspicion. He lcrew how we investigated
transactions using these systems, how the store associates and management dealt u/ith returns,
then leveraged his position supervising the Customer Service departncnt to carry out these
crimes. As we uncovered this activity it became clear that we would have a great deal of
difficultly investigating this fully. Based on Sandy's access level and knowledge we had to go
to great lenglhs and expense to conduct this investigation. This involved making changes to the
register system, camera system, alarm system, and the physical security of the building. It
required us to travel from Dallas to install covert systems secretly ovemight which was not any
easy task to conceal from the store. It required support from many people corporately to
coordinate and execute. Upon Sandy being arrested and terminated it required us to change the
building locks, alarm access, pass-codes, and stockoom and safe combinations. It took months
after we confronted Sandy to put all of this information together for prosecution. We had to use


       Ary   dara   tped beyod tlle   space provided   will not print If oore   spoce is rcquired,   click lbe Add Page butron.



 William Atwell                               {,ilIt                                                                l0-8-18
                                                                                                                   (DATE)
       ERTNTNAME)                                         (SIGNAT               )
      Case 1:17-cr-00111-RJL Document 22-1 Filed 11/02/18 Page 4 of 4




       YICTIM IMPACT STATEMENT for Alexander                                   Gulino        1:17CRfi)111-001

considerable resources and time in order to gather the information that we were being asked to
provide. Because of it's complexity and scope, the investigation into Sandy has added over
$10,000 to the company's financial loss. Losses notwithstanding, to this day we continue to
deal with the fall-out that occurs when someone in his position so badly violates everything that
they were trusted to do. When someone in Sandy's position violates that trust it instantly erases
the departments credibility. It has taken years to try and gain that confidence back. In the over
25 years that I have been involved in Loss Prevention I have never seen someone in this trusted
of a position csuse so much damage through their actions. Actions which not only caused
serious financial liability, but caused the erosion of moral and trust like I could never have
imagined.




     Atry dah q?ed beyond rhe sp6ce provided will not print.   lf   more space is require4 click the Add Page button.




WilliamAtwelt                                                                                             10-8-18
    (PzuNTNAME)                                   (SIGNATURE)                                             (DATE)
